Title: Proclamation, 14 August 1790
From: Washington, George
To: 

 

[New York, 14 August 1790]

By the PRESIDENT of the United States of America, A PROCLAMATION.
Whereas a Treaty of peace and friendship between the United States and the Creek nation, was made and concluded on the seventh day of the present month of August: And whereas I have, by and with the advice and consent of the Senate, in due form ratified the said Treaty, Now therefore to the end that the same may be observed and performed with good faith on the part of the United States, I have ordered the said Treaty to be herewith published; and I do hereby enjoin and require all officers of the United States, civil and military, and all other citizens and inhabitants thereof, faithfully to observe and fulfil the same.
GIVEN under my hand and the seal of the United States, in the city of New-York, the fourteenth day of August, in the year of our Lord one thousand seven hundred and ninety, and in the fifteenth year of the sovereignty and independence of the United States.
G. WASHINGTON.
By the President, THOS. JEFFERSON.
GEORGE WASHINGTON, President of the United States of America.—To all to whom these Presents shall come, Greeting:
Whereas a Treaty of peace and friendship between the United States of America, and the Creek nation of Indians, was made and concluded on the seventh day of the present month of August, by HENRY KNOX, secretary for the department of war, who was duly authorized thereto by the President of the United States, with the advice and consent of the Senate, on the one part, and the Kings, Chiefs and Warriors of the said Creek nation, whose names are hereunto signed, on the other part; which Treaty is in the form and words following.
